 

EXHIBIT 10.6

AMENDMENT TO

COMPENSATION SCHEDULE FOR

NON-EMPLOYEE DIRECTORS

In September 2010, based in part upon advice received from the independent
compensation consultant (Towers Watson) to the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) of Rural/Metro Corporation,
a Delaware corporation (the “Company”), the Board approved an amendment to the
equity grant provisions of the Company’s compensation policy for non-employee
directors.

In view of the significant appreciation in the price of the Company’s Common
Stock since the previous equity grant to non-employee directors in December
2009, and to maintain consistency in the value of grants made to non-employee
directors from year to year, the Board determined that grants will be made based
upon a target value, rather than a fixed number of shares.

Accordingly, effective in fiscal 2011, the compensation policy provides that the
annual equity grants to continuing, non-employee directors will continue to be
made in the form of RSUs to be granted on or about the date of the annual
meeting of stockholders, but the number of RSUs will be based upon a grant value
of $60,000 (rather than the fixed amount of 6,500 RSUs, as previously granted).

Other terms and conditions of equity grants to non-employee directors remain
unchanged. The maximum number of RSUs that may be granted to any non-employee
director each year remains capped at 7,500 RSUs. Further awards are subject to
approval of the Committee.